402 F.2d 61
A. M. COHEN and wife, Verbie Lee Cohen, Appellants,v.R. C. BREDEHOEFT, Fire Marshal of City of Houston, et al., Appellees.
No. 26076.
United States Court of Appeals Fifth Circuit.
Oct. 4, 1968, Rehearing Denied Oct. 29, 1968, CertiorariDenied Feb. 24, 1969, See 89 S. Ct. 873.

Charles A. Easterling, Presley E. Werlein, Jr., Houston, Tex., for appellants.
Joseph G. Rollins, Sr., Asst. City Atty., Thomas F. Keever, Asst. Atty. Gen., Wm. A. Olson, City Atty., Houston, Tex., for appellees.
Before BELL and SIMPSON, Circuit Judges, and ROBERTS, District Judge.
PER CURIAM:


1
Appellants are engaged in the wholesale fireworks business in the City of Houston.  The business entails the maintenance of warehouses where fireworks are stored.  An ordinance of the City prohibits such storage.  Appellants contend that the ordinance is violative of the commerce clause of the federal Constitution, Art. 1, 8, Cl. 3, and the due process and equal protection clauses of the Fourteenth Amendment to the Constitution.


2
The state questions asserted were fully answered, adversely to appellants, in the state courts.  Alpha Enterprises, Inc. v. City of Houston, 411 S.W.2d 417 (Tex.Civ.App., Houston 1967), error ref. n.r.e., cert. denied, 389 U.S. 1005, 88 S. Ct. 565, 19 L. Ed. 2d 601 (1967).  The federal questions presented were the subject matter of a memorandum opinion of the district court and were found to be without merit.  Cohen v. Bredehoeft, Fire Marshal, S.D.Tex., 1968, 290 F. Supp. 1001.  We agree that the complaint is without redeeming merit.  The district court did not err in denying the relief sought.


3
Affirmed.